Citation Nr: 1044219	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-24 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the RO which denied 
service connection for bilateral defective hearing and tinnitus.  


FINDING OF FACT

The Veteran is not shown to have a hearing loss or tinnitus at 
present which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or aggravated 
by service nor may any claimed sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2010).  

2.  The Veteran does not have tinnitus due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  Such notice must indicate that a disability rating and 
an effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in July 2006, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's 
service treatment records were lost and are not available for 
review.  The RO made several attempts to obtain the Veteran's 
service records from various sources, but was unsuccessful, and 
concluded that any further attempts to obtain the records would 
be futile.  (See September 2006 Memorandum).  The RO obtained 
additional medical records and administrative reports from the 
Social Security Administration concerning the Veteran's award of 
disability benefits, and those records have been associated with 
the claims file.  The Veteran was also offered the opportunity to 
testify at a hearing before the Board, but declined.  

Considering the aforementioned, the Board concludes that the VA's 
actions constitute a "reasonably exhaustive search" of all 
available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  VA has satisfied the duty to assist the Veteran with 
regard to obtaining his service treatment records through its 
actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issues to be decided herein is available but not yet part of 
the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  In this case, the Board concludes that an 
examination is not needed because there is no competent evidence 
establishing an in-service event, injury or disease, including on 
a presumptive basis, or any current medical evidence of the 
claimed disability.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable degree 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385 (2010).  

Hearing Loss & Tinnitus

The Veteran contends that he has a hearing loss and tinnitus 
which he believes are related to exposure to acoustic trauma in 
service.  The Veteran asserts that he has had chronic hearing 
problems and tinnitus since service and believes that it was 
caused by exposure to engine noise from helicopters and working 
in the motor pool during service.  However, he has not submitted 
any evidence to support his assertions.  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Barr v. Nicholson, 21 Vet. App. 303, (2007).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, the Veteran has not submitted any medical evidence 
of a current disability.  Furthermore, the Veteran was sent a 
letter by the RO in July 2007, asking him to identify any medical 
treatment he received for his claimed disabilities in service or 
subsequent thereto, including any employment examinations or 
other medical reports, but did not reply.  The Board wishes to 
emphasize that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

As noted above, the Veteran's service treatment records have been 
lost and are unavailable for review.  Where service medical 
records are absent or missing, there is a heightened duty of the 
Board to consider the applicability of the benefit of the doubt, 
to assist the claimant in developing the claim, and to explain 
its decision.  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

In this regard, the Board notes that while the Veteran now claims 
to have had chronic tinnitus and hearing problems since service, 
he made no mention of any such problems on his original 
application for VA compensation benefits, received in May 2001.  
Similarly, the Veteran made no mention of any hearing problems or 
tinnitus when evaluated in connection with his claims for Social 
Security disability benefits, nor were any pertinent 
abnormalities noted on any of the examinations or medical reports 
received from the Social Security Administration (SSA) in 
February 2008.  

The Board notes that it may, and will, consider in its assessment 
of a service connection claim, the passage of a lengthy period of 
time wherein the veteran has not complained of the maladies at 
issue.  That the Veteran would suffer from chronic tinnitus and 
hearing problems since his discharge from service in 1977, but 
not mention any such problems on his original claim for VA 
compensation benefits in 2001, or when evaluated by SSA, is not 
believable or credible and reflects negatively on his ability to 
provide accurate or reliable information.  Moreover, the Veteran 
has not presented any competent medical evidence that he has a 
hearing loss or tinnitus at present.  


Inasmuch as there is no credible evidence of a hearing loss for 
VA purposes or tinnitus at present, and no competent or credible 
evidence relating any claimed disability to service, the Board 
finds no basis for a favorable disposition of the Veteran's 
appeal.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


